Citation Nr: 18100185
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-24 074A
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for posttraumatic stress disorder (PTSD) (also claimed as combat fatigue reaction with combat exhaustion) is granted.
FINDINGS OF FACT
1. The Veteran engaged in combat with the enemy. 
2. An in-service stressor consistent with the circumstances, conditions, or hardships of the Veterans service sufficient to cause PTSD is established by the Veterans credible lay testimony. 
3. The Veteran has a current DSM-5 diagnosis of PTSD.
4. The currently diagnosed PTSD is related to the in-service stressor.
CONCLUSION OF LAW
The criteria for entitlement to service connection for posttraumatic stress disorder (PTSD) (also claimed as combat fatigue reaction with combat exhaustion) have been satisfied. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, .3.304, 4.125 (2017). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
This matter comes before the Board of Veterans Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, inter alia denying service connection for PTSD. The Veteran did not appeal the other issues on the Rating Decision at issue. The Veteran subsequently submitted a claim for combat fatigue conversion reaction with combat exhaustion, which was denied by rating decision dated October 2014. All potential psychiatric disorders are consolidated and will be considered in this appeal, pursuant to Clemons v. Shinseki, 23 Vet. App. 4 (2009).
The Veteran had honorable active duty service with the United States Army from July 1965 through July 1989. The Veteran is noted to have had four years and 11 months as an infantryman, and his Form DD-214, among other documents, identifies that he was awarded a Combat Infantryman Badge, a Vietnam Service Medal with Three Bronze Service Stars, a Republic of Vietnam Gallantry Cross Unit Citation with Palm, and a Republic of Vietnam Campaign Medal.  
1. Entitlement to service connection for posttraumatic stress disorder (PTSD) (also claimed as combat fatigue reaction with combat exhaustion).
Generally, to establish service connection there must be competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the in-service injury incurred or aggravated during service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
Per 38 C.F.R. § 3.304(f), service connection of a PTSD claim require a diagnosis that conforms to the requirements of 38 C.F.R. § 4.125(a), a medical link between the diagnosis and an in-service stressor, and credible supporting evidence of the occurrence of in-service stressor.
Pursuant to 38 C.F.R. § 4.125(a) the diagnosis of a mental disorder must conform to the DSM-5.
If the evidence establishes that the Veteran engaged in combat with the enemy, the Veterans lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).
To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
The Board has an obligation to provide reasons and bases supporting its decision, but there is no need to discuss, in detail, every piece of evidence of record. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 
A Clinical Record Cover sheet indicates that there was a July 1966 disposition diagnosing the Veteran with combat exhaustion, moderate, labile hypertension. 
An April 2011 VA examination confirmed that the Veteran met the requirements for a DSM-IV stressor, and that the primary stressor was combat exposure. The examiner noted that the PTSD signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school. The examiner noted intrusive memories once or twice a month, lasting a few seconds or minutes, and that the Veteran was able to maintain activity. Distressing memories were triggered by cue three times in the preceding month, with severity lasting 5-10 minutes. Nightmares occurring six to seven times were noted, which he remembered in the morning. Flashbacks were noted as occurring four times in the past month, with severity being a few seconds or a minute. The Veteran was noted to avoid thinking or talking about the trauma, to enjoy therapy, to avoid war movies and memorials, to sometimes have difficulty recalling important details from the trauma. The Veteran was also noted to avoid previously enjoyable activities for the last two years, with restricted range of affect noted to be chronic and occurring most of the time. He was noted to not express his feelings to his wife, to have a sense of foreshortened future for twice per week for the preceding two years and since retiring. The Veteran was noted to have sleep problems, irritability and anger two to three times in past month, where he noted leaving home to calm down for two to three hours, for the last 10 years. He was noted to have difficulty concentrating, but that was noted to be not related to military trauma. He was noted to have an exaggerated startle response for a couple of times per month over the last 40 years. The length of remission was noted to be generally in remission until his retirement. The Veteran was noted to have difficulty trusting others, and to avoid crowds and preferring to be by himself. The examiner concluded that a diagnosis of PTSD could not be confirmed during the examination; that his records were absent for mental health treatment or diagnoses until November 2010, and that VA screenings for PTSD in December 2007 and November 2009 were negative. The examiner noted that intercurrent stressors related to his retirement appeared to be contributing to his anxiety disorder, not otherwise specified.
After the denial of the claim for PTSD, the Veteran submitted a claim for combat fatigue. 
Mental health treatment notes from 2014 record reports of poor sleep, nightmares, anger, irritability, social avoidance, and intrusive thoughts.
By correspondence dated February 2015 (and otherwise reflected in the record) the Veteran submitted a graphic and detailed narrative of his combat stressors. The Veteran also indicated that after his return stateside, he returned to an environment of deep-seated hatred of the Vietnam War, plus racial conflicts. He reported flashbacks of the war, paranoia, uncontrollable anger, intrusive thoughts and night sweats. He reported turning to alcohol and cigarettes to relieve his pain, problems, and anxieties. He reported occasional loss of short term memory. He referenced a loss of security, trust, and self-esteem, and indicated ongoing feelings of depression, anger, and abnormal mood behavior. He referenced not talking about the war or Vietnam. He attributed migraine headaches to the emotional stress and anxiety he feels, and attributed his stomach ulcers, high blood pressure, and high cholesterol to this condition. He reported startling when he hears gun or rifle shots, and that helicopter noises triggered flashbacks to loading and carrying the remains of fallen soldiers and wounded soldiers. He also referenced having been treated for combat stress in the 1960s. He reported having been treated in Germany as well as Colorado. 
A February 2015 PTSD Disability Benefits Questionnaire was completed by a private physician, after review of the Veterans file. The physician opined that the Veteran met the criteria for a current Axis I diagnosis of PTSD. The physician noted symptoms of PTSD, nightmares, intrusive recollections, and insomnia. The physician noted no other mental disorders, and noted that the Veteran suffered from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation. The Veteran was noted to have been prescribed Sertraline, 100 mg, Prazosin, 4 mg, and Lorazepam 2 mg for nightmares, intrusive recollections and insomnia. Regarding Criterion A, the Veteran was noted to have been exposed to a traumatic event where he experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, that the Veterans response involved intense fear, helplessness or horror. Regarding Criterion B, the Veteran was noted to experience the traumatic event in recurrent and distressing recollection and dreams of the event, including images, thoughts or perceptions, and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event. Regarding Criterion C, the Veteran was noted to have persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness by efforts to avoid thoughts, feelings, or associations associated with the trauma, and efforts to avoid activities, places or people that arouse recollections of the trauma. Regarding Criterion D, the Veteran was noted to have difficulty falling or staying asleep. Regarding Criterion E, the physician opined that the duration of the symptoms described in Criteria B, C, and D is more than 1 month. Regarding Criterion F, the symptoms were noted to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning. 
The Veterans record reflects that he is a highly decorated combat veteran with significant service in the Republic of Vietnam. His lay statements regarding his combat experience are credible and consistent, and do not require further verification. 38 C.F.R. § 3.304(f)(2). The combat stressor is considered to have been established.
The Board finds that the February 2015 diagnosis from the private physician is well supported in the record, and appears to have been based on a thorough review of the record. Although the February 2015 diagnosis only referenced one of two required Criterion D symptoms to support a DSM-5 diagnosis, it otherwise conformed to the requirements of the DSM-5, and the unchecked symptom of anger and irritability are well documented throughout the record: in the lay statements of the Veteran, and the prior VA examination. The omission the physician with regards to this symptom is considered an unintended clerical omission, as the physician concluded a positive current diagnosis was warranted, and this symptom is clearly established in the record. Although the Board considered remanding for a new examination, the Board finds the evidence to be at least in equipoise here, with not sufficient doubt as to warrant causing further delay and taxing the limited resources of the VA with a remand order for a new examination. 
The negative opinion contained in the April 2011 VA examination is not afforded as much probative weight as the positive February 2015 diagnosis because, among other reasons, the April 2011 VA examination indicated that there was no history of mental health treatment prior to 2010. The record clearly reflects the Veteran was treated in 1966 for combat exhaustion.
The evidence of record is at least in equipoise that the Veterans has a diagnosis of PTSD that conforms to the requirements of 38 C.F.R. § 4.125(a), that there is a medical link between the diagnosis and his combat experience.
Service connection for PTSD is granted. 38 C.F.R. § 3.304(f).
The Board notes that any outstanding question regarding entitlement to combat fatigue reaction with combat exhaustion is mooted by this grant, as under the General Formula for Rating Mental Disorders, only one rating is assigned for psychiatric disorders, even if multiple disorders are present. See 38 C.F.R. § 4.130. 
 
The Board thanks the Veteran for his honorable, decorated, and long service to the United States. 
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	T. C. King, Associate Counsel 

